DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15854662, filed on 26 December 2017.

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 20 August 2021 and 21 June 2022, were filed after the mailing date of the patent application on .  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 20 August 2021, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  Said claim recites “the terminal” while Claim 1 recites “A wireless communication terminal”.  In order to improve claim clarity, Examiner respectfully suggests amending “the terminal” to “the wireless communication terminal”.  Appropriate correction is required.
Claims 1, 2, 8, and 9 are objected to because of the following informalities:  Said claims recite both “a data size transmittable by a symbol” and further recites “the data size transmittable by a symbol”.  In order to improve claim clarity, Examiner respectfully suggests amending “the data size transmittable by a symbol” to “the data size transmittable by [[a]] the symbol”.  Appropriate correction is required.
Claims 1 and 8 are objected to because of the following informalities:  Said claims recite “the number of symbols”; however, the recitation has not been previously introduced in accordance with antecedent basis.  In order to improve claim clarity, Examiner respectfully suggests amending “the number of symbols” to “a number of symbols”.  Appropriate correction is required.
Claims 1 and 8 are objected to because of the following informalities: Said claims recite “PE Disambiguity field”.  Here, the recitation, “PE”, is an acronym that is not defined.  In order to improve claim clarity, Examiner respectfully suggests amending the first recitation of “PE” in claim 1 and claim 8 to “Packet Extension (PE)”.  Appropriate correction is required.
Claims 1-2 and 8-9 are objected to because of the following informalities:  Said claims recite “duration of non-legacy preamble”.  Here, the recitation, “non-legacy preamble”, does not comport with antecedent basis.  Examiner respectfully suggests amending “duration of non-legacy preamble” in Claim 1 and Claim 8 to “duration of a non-legacy preamble” and further suggests amending “duration of non-legacy preamble” or Claim 2 and Claim 9 to “duration of the non-legacy preamble”.  Appropriate correction is required.
Claims 8-14 are objected to because of the following informalities:  Said claims recite “the method” while Claim 8 recites “An operation method”.  In order to improve claim clarity, Examiner respectfully suggests amending “The method” of Claims 9-14 to “The operation method” and further amending “the method comprising:” of Claim 8 to “the operation method comprising:”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4 of U.S. Patent No. 11128421. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 1, Claim 1 of the ‘421 Patent discloses a wireless communication terminal that communicates wirelessly, the terminal comprising: 
a transceiver; and a processor (Claim 1 of the ‘421 Patent discloses a transceiver; and a processor), wherein the processor is configured to receive a non-legacy physical layer frame by using the transceiver (Claim 1 of the ‘421 Patent discloses receive a non-legacy physical layer frame by using the transceiver) and obtains a legacy signaling field including information decodable by a legacy wireless communication terminal from the non-legacy physical layer frame (Claim 1 of the ‘421 Patent discloses obtain a legacy signaling field including information decodable by a legacy wireless communication terminal from the non-legacy physical layer frame), obtain length information indicating information on a duration of the non-legacy physical layer frame, from the legacy signaling field (Claim 1 of the ‘421 Patent discloses obtain length information indicating information on a duration of the non-legacy physical layer frame, from the legacy signaling field), obtain information other than information on the duration of the non-legacy physical layer frame through a remaining value obtained by dividing the length information by a data size transmittable by a symbol of a legacy physical layer frame (Claim 1 of the ‘412 Patent discloses obtain information other than information on the duration of the non-legacy physical layer frame based on a modulation method of a third symbol after the legacy signaling field and a remaining value obtained by dividing the length information by a data size transmittable by a symbol of a legacy physical layer frame), wherein the data size transmittable by a symbol of the legacy physical layer frame is 3 octets when a data rate of the legacy physical layer frame is 6 Mbps (Claim 1 of the ‘412 Patent discloses the data size transmittable by a symbol of the legacy physical layer frame is 3 octets when a data rate of the legacy physical layer frame is 6 Mbps), and 
determine the number of symbols of data of the non-legacy physical layer frame according to a following equation,
            
                
                    
                        N
                    
                    
                        S
                        Y
                        M
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        L
                                                        E
                                                        N
                                                        G
                                                        T
                                                        H
                                                    
                                                
                                                +
                                                m
                                                +
                                                3
                                            
                                            
                                                
                                                    
                                                        D
                                                    
                                                    
                                                        s
                                                        i
                                                        z
                                                        e
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        T
                                    
                                    
                                        S
                                        Y
                                        M
                                    
                                
                            
                        
                    
                
                -
                
                    
                        b
                    
                    
                        P
                        E
                        _
                        D
                        i
                        s
                        a
                        m
                        b
                        i
                        b
                        u
                        i
                        t
                        y
                    
                
            
        (Claim 1 of the ‘412 Patent discloses determining the number of symbols of data of the non-legacy physical layer frame according to a following equation             
                
                    
                        N
                    
                    
                        S
                        Y
                        M
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        L
                                                        E
                                                        N
                                                        G
                                                        T
                                                        H
                                                    
                                                
                                                +
                                                m
                                                +
                                                3
                                            
                                            
                                                
                                                    
                                                        D
                                                    
                                                    
                                                        s
                                                        i
                                                        z
                                                        e
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        T
                                    
                                    
                                        S
                                        Y
                                        M
                                    
                                
                            
                        
                    
                
                -
                
                    
                        b
                    
                    
                        P
                        E
                        _
                        D
                        i
                        s
                        a
                        m
                        b
                        i
                        b
                        u
                        i
                        t
                        y
                    
                
            
        )
where             
                
                    
                        x
                    
                
            
         denotes a largest integer less than or equal to x (Claim 1 of the ‘412 Patent discloses where             
                
                    
                        x
                    
                
            
         denotes a largest integer less than or equal to x), 
L_LENGTH denotes the length information (Claim 1 of the ‘412 Patent discloses L_LENGTH denotes the length information), 
m denotes a value obtained by subtracting the remaining value from the data size transmittable by a symbol of the legacy physical layer frame (Claim 1 of the ‘412 Patent discloses m denotes a value obtained by subtracting the remaining value from the data size transmittable by a symbol of the legacy physical layer frame), 
Dsize denotes the data size transmittable by a symbol of the legacy physical layer frame (Claim 1 of the ‘412 Patent discloses Dsize denotes the data size transmittable by a symbol of the legacy physical layer frame), 
bPE_Disambiguity denotes a value of PE Disambiguity field (Claim 1 of the ‘412 Patent discloses bPE_Disambiguity denotes a value of PE Disambiguity field), 
THE_PREAMBLE denotes a duration of non-legacy preamble of the non-legacy physical layer frame (Claim 1 of the ‘412 Patent discloses THE_PREAMBLE denotes a duration of non-legacy preamble of the non-legacy physical layer frame), 
TSYM denotes a duration of a symbol of the data of the non-legacy physical layer frame (Claim 1 of the ‘412 Patent discloses TSYM denotes a duration of a symbol of the data of the non-legacy physical layer frame), 
wherein the PE Disambiguity field is set based on the duration of a symbol of the data of the non-legacy physical layer frame and an increment of duration to set a value of the length information based on a duration of a symbol of the legacy physical layer frame (Claim 1 of the ‘412 Patent discloses the PE Disambiguity field is set based on the duration of a symbol of the data of the non-legacy physical layer frame and an increment of duration to set a value of the length information based on a duration of a symbol of the legacy physical layer frame).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 1.
Regarding Claim 2, Claim 1 of the ‘412 Patent discloses the wireless communication terminal of claim 1.
 Claim 2 of the ‘412 Patent discloses the processor is configured to obtain a duration of a packet extension which is a padding of the non-legacy physical layer frame, according to a following equation,
             
                
                    
                        T
                    
                    
                        P
                        E
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        L
                                                        E
                                                        N
                                                        G
                                                        T
                                                        H
                                                    
                                                
                                                +
                                                m
                                                +
                                                3
                                            
                                            
                                                
                                                    
                                                        D
                                                    
                                                    
                                                        s
                                                        i
                                                        z
                                                        e
                                                    
                                                
                                            
                                        
                                        ×
                                        4
                                        -
                                        
                                            
                                                T
                                            
                                            
                                                H
                                                E
                                                _
                                                P
                                                R
                                                E
                                                A
                                                M
                                                B
                                                L
                                                E
                                            
                                        
                                    
                                
                                -
                                
                                    
                                        N
                                    
                                    
                                        S
                                        Y
                                        M
                                    
                                
                                ×
                                
                                    
                                        T
                                    
                                    
                                        S
                                        Y
                                        M
                                    
                                
                            
                            
                                4
                            
                        
                    
                
                ×
                4
            
        
where             
                
                    
                        x
                    
                
            
         denotes a largest integer less than or equal to x (Claim 2 of the ‘412 Patent discloses where             
                
                    
                        x
                    
                
            
         denotes a largest integer less than or equal to x), 
L_LENGTH denotes the length information (Claim 2 of the ‘412 Patent discloses L_LENGTH denotes the length information), 
m denotes a value obtained by subtracting the remaining value from the data size transmittable by a symbol of the legacy physical layer frame (Claim 2 of the ‘412 Patent discloses m denotes a value obtained by subtracting the remaining value from the data size transmittable by a symbol of the legacy physical layer frame), 
Dsize denotes the data size transmittable by a symbol of the legacy physical layer frame (Claim 2 of the ‘412 Patent discloses Dsize denotes the data size transmittable by a symbol of the legacy physical layer frame), 
THE_PREAMBLE denotes a duration of non-legacy preamble of the non-legacy physical layer frame (Claim 2 of the ‘412 Patent discloses THE_PREAMBLE denotes a duration of non-legacy preamble of the non-legacy physical layer frame), 
TSYM denotes a duration of a symbol of the data of the non-legacy physical layer frame (Claim 2 of the ‘412 Patent discloses TSYM denotes a duration of a symbol of the data of the non-legacy physical layer frame).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 2.
Regarding Claim 3, Claim 1 of the ‘412 Patent discloses the wireless communication terminal of claim 1.
Claim 4 of the ‘412 Patent discloses the increment of duration is a value obtained by multiplying a difference between a value obtained by performing a ceiling operation on a value obtained by dividing the duration of the non- legacy physical layer frame after the legacy signaling field by the duration of a symbol of the legacy physical layer frame and the value obtained by dividing the duration of the non- legacy physical layer frame after the legacy signaling field by the duration of a symbol of the legacy physical layer frame by the duration of a symbol of the legacy physical layer frame (Claim 4 of the ‘412 Patent discloses the increment of duration is a value obtained by multiplying a difference between a value obtained by performing a ceiling operation on a value obtained by dividing the duration of the non-legacy physical layer frame after the legacy signaling field by the duration of a symbol of the legacy physical layer frame and the value obtained by dividing the duration of the non-legacy physical layer frame after the legacy signaling field by the duration of a symbol of the legacy physical layer frame by the duration of a symbol of the legacy physical layer frame).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 3.
Regarding Claim 4, Claim 1 of the ‘412 Patent discloses the wireless communication terminal of claim 1.
Claim 1 of the ‘412 Patent discloses the processor is configured to determine a format of a non-legacy signaling field included in the non-legacy physical layer frame based on the length information (Claim 1 of the ‘412 Patent discloses the information other than information on the duration of the non-legacy physical layer frame indicates a format of a non-legacy signaling field included in the non-legacy physical layer frame).
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 4.
Regarding Claim 5, Claim 1 of the ‘412 Patent discloses the wireless communication terminal of claim 4.
Claim 1 of the ‘412 Patent discloses the processor is configured to determine the non-legacy physical layer frame comprises a predetermined signaling field based on the length information (Claim 1 of the ‘412 Patent discloses the non-legacy signaling field includes a predetermined signaling field).
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 5.
Regarding Claim 6, Claim 1 of the ‘412 Patent discloses the wireless communication terminal of claim 1.
Claim 1 of the ‘412 Patent further discloses the processor is configured to obtain the information other than the information on the duration of the non- legacy physical layer frame based on the remaining value and a modulation method of a third symbol after the legacy signaling field (Claim 1 of the ‘412 Patent discloses obtain information other than information on the duration of the non-legacy physical layer frame based on a modulation method of a third symbol after the legacy signaling field and a remaining value obtained by dividing the length information by a data size transmittable by a symbol of a legacy physical layer frame).
Regarding Claim 13, Claim 13 is rejected on the same basis as Claim 6.
Regarding Claim 7, Claim 1 of the ‘412 Patent discloses the wireless communication terminal of claim 6.
Claim 1 of the ‘412 Patent discloses the modulation method is Binary Phase Shift Keying (BPSK) or Quadrature Binary Phase Shift Keying (QBPSK) (Claim 1 of the ‘412 Patent discloses the modulation method is Binary Phase Shift Keying (BPSK) or Quadrature Binary Phase Shift Keying (QBPSK)).
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 7.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474